Citation Nr: 0306956	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the left (minor) wrist 
and forearm, currently rated as 20 percent disabling. 

2.  Whether the May 1971 rating decision which did not 
establish a separate 10 percent rating for scars may be 
reversed or amended on the basis of clear and unmistakable 
error.

3.  Entitlement to an effective date earlier than November 
19, 1999, for a 10 percent rating for left wrist and forearm 
scars. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that established entitlement to a 
separate 10 percent evaluation for a tender scar of the left 
wrist and forearm, effective from December 18, 1999.  The 
decision denied an increased rating for residuals of a shell 
fragment wound (SFW) of the left wrist and forearm, which had 
been rated 20 percent disabling since February 1971.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified before an RO hearing officer in June 
2000.  At that hearing, he withdrew his appeal for a higher 
disability rating for his service-connected scars; however, 
he raised the issue of clear and unmistakable error 
(hereinafter referred to as CUE) in a May 1971 rating 
decision in conjunction with a claim for an earlier effective 
date for the 10 percent rating for scars. 

In March 2001, the Board remanded the claim for an increased 
rating for additional development.  In that remand, the Board 
referred to the RO the claims of CUE in a May 1971 rating 
decision and for an earlier effective date for a scar rating.  
In a May 2002 decision, the RO granted an earlier effective 
date of November 19, 1999, for a compensable rating for a 
scar of the left wrist and forearm.  In a February 2003 SOC, 
the RO found no CUE in the rating decision of May 1971.  

FINDINGS OF FACT

1.  Residuals of shell fragment wounds of the left hand and 
wrist include moderately severe paralysis manifested by 
numbness and paresthesias in the palm, thumb, index, and long 
fingers; complaint of severe pain on use; and weakness of 
finger strength and grip strength.  

2.  In an unappealed May 1971 rating decision, the RO did not 
grant a separate 10 percent rating for service-connected 
scars.  

3.  Evidence before the RO at the time of the May 1971 rating 
decision could reasonably have led to denial of a compensable 
rating for service-connected scars.

4.  The RO received a request for an increased rating for 
service-connected shell fragment wounds of the left hand and 
wrist on November 19, 1999. 

5.  No evidence from which it is factually ascertainable that 
an increase in severity of the scars had occurred was 
received with a one-year period prior to November 19, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent schedular rating for 
residuals of shell fragment wounds of the left (minor) hand 
and wrist are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2002), 4.73, Diagnostic 
Code 5307 (2002), §§ 4.124, 4.124a, Diagnostic Code 8512 
(2002).

2.  The May 1971 RO rating decision may not be reversed or 
amended on the basis of CUE.  38 C.F.R. § 3.105(a) (2002).   

3.  An effective date earlier than November 19, 1999, is not 
warranted for a separate 10 percent schedular rating for left 
hand and wrist scars.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

A.  Factual Background

The veteran's DD-214 reflects that he was awarded the Purple 
Heart for wounds received in Vietnam in 1969 when fragments 
from a B-40 rocket entered the left wrist.  It appears that 
the records of immediate medical treatment are missing.  A 
May 1970 evaluation reflects that the wounds over the base of 
the left thumb radially and proximal aspect of radial wrist 
region were well healed.  A thumb scar was tender.  A foreign 
body was palpated over the dorsal radial region.  Range of 
motion was good but soreness was felt on pressure over the 
metacarpal phalangeal joint.  There was hypoesthesia over the 
radial nerve distribution.  The impression appears to be MFW 
(multiple fragment wound) of left wrist with contusion and 
interrupted dorsal branch of the radial nerve; and, traumatic 
arthritis, early, left thumb MP (metacarpal phalangeal) 
joint.  

In February 1971, the veteran requested service connection 
for a fragmentation wound in the left hand.  It was 
reportedly numb at that time.  

An April 1971 VA examination report reflects complaint of 
pain and numbness in the wrist and complaint of sensitive 
scars, one over the radial side of the left forearm proximal 
to the wrist, and another over the left first carpometacarpal 
joint.  In the musculoskeletal portion of the report, the 
examiner noted that the first through third left fingers were 
also numb.  No muscle atrophy, normal active and passive 
range of motion in all joints, including normal pronation and 
supination, were noted.  The examiner noted normal, 
symmetrical reflexes and normal sensory system, except 
numbness as described above, with normal skin in numbed 
areas.  The diagnoses included sensitive skin scars of the 
left forearm and area of the first left carpometacarpal 
joint; partial lesion of cutaneous branches of left radialis 
nerve with loss of sensory dorsal aspect of 1, 2, and 3 left 
fingers; and, status post shrapnel injury left forearm.  An 
April 1971 VA X-ray showed two foreign bodies in the left 
wrist area.  

In a May 1971 rating decision, the RO granted service 
connection for residuals of shell fragment wound of the left 
wrist and forearm.  The RO assigned a 20 percent rating under 
Diagnostic Code 8512, on the basis of mild sensory deficit of 
the left radialis nerve.  The decision notes that there is 
evidence of sensitive scars, but does not mention 
consideration of a separate rating for the scars.  The 
decision also mentions that some service medical records were 
lost.

The RO sent a letter to the veteran on June 3, 1971, 
notifying him of the award of service connection; however, 
the letter does not reflect whether he was sent a copy of the 
rating decision, whether he was given notice of his appeal 
rights or of his right to have a hearing, or whether he had 
appointed a representative and, if so, whether that 
representative was also notified of the decision. 

In May 1975, the veteran requested an increased rating.  He 
submitted a medical report reflecting moderate nerve 
dysfunction and moderate dysfunction due to residuals of 
tendon injury.  

A July 1975 VA X-ray showed a normal left forearm and hand.  
According to a July 1975 VA special orthopedic evaluation 
report, previous examinations had found sensitive skin scars 
with paresthesias attributed to the left radial nerve.  
During the examination, the veteran reported paresthesias on 
the left thumb and next two fingers.  He reported that the 
scars remained tender to touch.  The examiner noted that a 1-
inch scar on the radial aspect of the forearm and another 1-
inch scar on the dorsal aspect of the metacarpal phalangeal 
joint had almost disappeared.  There was no evidence of 
adhesion and so the examiner deemed both scars to be 
asymptomatic.  The examiner noted that there was no evidence 
of weakness, muscle atrophy, deficit, or wasting.  All joints 
had full range of motion.  The functional impairment was 
confined to the subjective complaints of sensitive scars and 
paresthesias in the fingers with no other evidence of nerve 
damage.  The diagnosis was residuals of shrapnel injuries of 
the left thumb and left distal forearm.

In an August 1975 rating decision, the RO denied an increased 
rating.  The RO notified the veteran and his representative 
of that decision and of his appeal rights and rights to a 
hearing in an August 1975 letter.  

According to a February 1976 VA special orthopedic evaluation 
report, the veteran reported that his left arm repeatedly 
gave out at work.  He reported numbness, pain, and tingling 
from the forearm to the fingers.  The examiner noted that the 
shrapnel had entered on the lateral side of the left forearm 
over the tendon of the extensor of the thumb at its musculo-
cutaneous junction.  The second fragment entered over the 
first metatarsal at its proximal end.  The veteran reported 
that metal had been surgically removed and that a cast was 
placed subsequent to that.  After the cast was removed, the 
current symptoms had persisted.  The veteran complained that 
the hand gave out after about 5 minutes of working.  The 
examiner noted no evidence of muscle atrophy.  Pulses and 
ranges of motion were excellent.  All muscles had full power.  
The only pathology seen was the two small scars.  The 
examiner felt that the subjective complaints were not 
explainable.  X-rays confirmed a small foreign body in the 
soft tissue dorsal to the distal third of the left wrist.  

In February 1976, the veteran also underwent a special VA 
neurology examination.  The examiner noted that the girth of 
the left forearm was 1 cm less than the right.  He had normal 
strength on the left, but he did not sustain his resistance.  
Hyperpathia was detected in the distribution of the left 
median nerve, excluding the 4th and little fingers.  
Continued stimulation produced a burning sensation.  Reflexes 
were normal.  The impression was partial median nerve 
dysfunction, manifested by pain and hyperpathia.  An EMG was 
recommended.  

In April 1976, the RO again denied an increased rating.  The 
RO notified the veteran and his representative of that 
decision and of his appeal rights and right to a hearing in 
an April 1976 letter.  The veteran did not appeal.

In March 1979, the veteran reported that his left wrist had 
gotten much worse, along with alleged shell fragment wounds 
of the abdomen and thigh.  He reported left wrist weakness 
and failing grip strength.  He reported that scars of both 
thighs were painful, tender, and easily irritated and that 
the abdomen wound stung and itched.  He mentioned treatment 
at the Columbia VA Medical Center in 1977.  He requested an 
examination to "properly rate my case" and he specifically 
requested a neurology examination of the left wrist.  The RO 
date stamped the request as having been received on March 27, 
1979.  

In March 1979, the RO wrote the veteran and asked him to 
supply a report from his personal physician.  The veteran did 
not respond to the letter.

The next correspondence from the veteran was received at the 
RO on November 19, 1999, wherein he requested an increase in 
his service-connected left hand injury.  He attached a report 
from Wanda Starling, M.D., reflecting 40 to 50 percent left 
grip strength, daily pain to light touch in the left thumb 
and next two fingers, and stiffness and swelling of the left 
hand.  Dr. Starling felt that the hand was 60 percent 
disabled.  

The veteran underwent VA compensation and pension examination 
for his left hand and wrist in December 1999.  The examiner 
described two shrapnel entrance wounds and lacerations, 2-cm 
long and 2.5-cm long, respectively, to the left hand and 
forearm.  The longer scar was over the left thumb phalanx and 
the other scar was proximal to that.  The veteran reported 
numbness and paresthesias of the thumb and next two digits 
with difficulty in moving the fingers secondary to muscle and 
tendon injuries.  He reported limited hand strength.  The 
examiner noted exquisite tenderness to palpation over both 
scars and paresthesias over the dorsum of the hand in the 
dorsal sensory radial branch nerve distribution.  Radial 
pulse was 1+.  Motion of all digits was good.  Weakness was 
noted in the flexor digitorum profundus and flexor digitorus 
superficialis of the index and the long fingers and in the 
flexor pollicis longus and in his left thumb metacarpal 
phalangeal joint.  There was no problem with the muscles that 
control the ulnar two digits or with the limbrical and 
interossei.  The examiner noted, "He has more than a moderate 
amount of disability in this upper extremity secondary to his 
injury and that also relates to his occupation as independent 
contractor.  He is just lucky that he is right-hand 
dominant".  

In a January 2000 rating decision, the RO denied an increased 
rating for the left hand, rated 20 percent disabling under 
Diagnostic Code 8512, and established a separate 10 percent 
rating for a tender scar of the left forearm and wrist under 
Diagnostic Code 7804, effective from December 18, 1999.  

In February 2000, the veteran submitted an NOD based on 
reportedly severe left wrist pain.  He resubmitted a 
previously submitted letter from Dr. Starling.  In his 
substantive appeal, the veteran mentioned severe left hand 
and wrist pain and severe muscle damage with a very painful 
left forearm.  

In March 2000, Howard Tiller, M.D., noted that the veteran 
worked as a machine operator and had not lost any time due to 
hand complaints.  Dr. Tiller noted that the veteran took 
Celebrex(r), simustatin, zestoretic, and ranitidine.  Dr. 
Tiller noted full range of motion of the fingers, mild DIP 
(distal interphalangeal) joint swelling, and no significant 
Herbeden's nodes.  Examination revealed decreased sensation 
in the superficial radial nerve distribution.  There was no 
thenar atrophy or arthritis of the thumb joints.  X-rays 
showed osteoarthritis of the DIP joints of the four fingers 
on the left, which the examiner attributed to typical male 
pattern, rather than the old injury.  Grip strength was 
significantly reduced on the left.  The doctor felt that the 
left hand was 20 percent disabled.  

In June 2000, the veteran testified before an RO hearing 
officer that he had distinct left hand symptoms attributed to 
bone injury, muscle injury, nerve injury, and left hand 
arthritis.  He requested consideration of Diagnostic Code 
5003 for arthritis, Diagnostic Code 5307 or 5308 for muscle 
injury, and consideration of Diagnostic Code 8512 for nerve 
injury.  He felt that a May 1971 rating decision was 
erroneous for failing to assign a 10 percent rating for skin 
scars.  He testified that he saw Dr. Starling only one time 
and that Dr. Tiller's report was submitted.  He testified 
that he was seen at Dorn VA Medical Center and at the 
Greenville veterans' clinic.  He testified that he had daily 
swelling, pain, and weakness in the left hand that was made 
worse by cold or wet weather.  He said that he currently 
assembled stainless steel beer kegs but left hand weakness 
precluded signing up for higher paying positions that 
required more hand strength.  

At the June 2000 hearing, the veteran submitted a written 
request for service connection for left hand arthritis.  He 
also requested that a May 1971 rating decision be reviewed 
for CUE.  

In a September 2000 supplemental statement of the case, the 
RO implicitly accepted the arthritis as a service-connected 
manifestation of the disability, but did not assign separate 
disability ratings for musculoskeletal and neurological 
manifestations, indicating that all manifestations were 
contemplated in the 20 percent rating under Diagnostic Code 
8512.

In March 2001, the Board remanded the case to the RO so that 
the veteran could have another VA examination.  

In September 2001, the RO sent the veteran a letter 
explaining the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The RO obtained medical records from 
Drs. Starling and Tiller; however, these were duplicates of 
previously submitted records.  

The veteran underwent a VA orthopedic compensation and 
pension examination in April 2002.  The examiner reviewed the 
medical records.  The veteran's complaints remained the same 
as noted in the previous VA examination report.  The left 
thumb and left digits had full range of motion.  The examiner 
felt that left grip strength was 4+/5 as was strength of the 
flexor hallus longus and of the index and long finger, which 
represented mild weakness and mild disability.  The veteran 
reported paresthesias in the radial dorsal sensory branch of 
the radial nerve.  Allen's test of the left thumb failed from 
both sides.  

In July 2002, the RO issued a rating decision awarding an 
earlier effective date of November 19, 1999, for the 10 
percent rating for the left wrist scar.  

In July 2002, the veteran responded to the rating decision by 
arguing for an effective date of February 1971, based on the 
date of a prior claim of service connection and based on the 
fact that his representative had earlier notified him to 
expect such an effective date to be assigned by the RO.   

In August 2002, the veteran's representative submitted an NOD 
to the July 2002 rating decision.  In February 2003, the RO 
issued an SOC finding no CUE in the May 1971 rating decision.  
The veteran timely perfected his appeal.  

In a February 2003 written presentation, the veteran's 
representative argued that there was CUE in the May 1971 
rating decision for failing to correctly interpret the 
statement "sensitivity to touch is not synonymous with 
tender and painful on examination."  The representative 
further argued that Dorland's defines "tenderness" as an 
"abnormal sensitiveness to touch or pressure", that 
Webster's defines "tenderness" as "acutely or painfully 
sensitive" and as "sensitive to touch or palpation".    

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
requires VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary (i.e., to 
VA) that is necessary to substantiate the claim.  VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law and implementing regulations.

The veteran in this case has been notified as to the laws and 
regulations governing the evaluation of residuals of a left 
hand shell fragment wound, the assignment of effective dates, 
and the standard for review for CUE.  He has, by information 
letters, rating actions, a statement of the case and 
supplemental statements of the case, been advised of the 
evidence considered in connection with his claims, and what 
evidence that is potentially probative or not probative of 
the claims.  38 C.F.R. § 3.159(b)(1), (e).  The RO has 
attempted to obtain, and has associated with the claims file, 
all available service records, VA medical records, and the 
private medical records identified by the claimant.

By letter dated in September 2001, the RO notified the 
veteran of the provisions of the VCAA and its potential 
impact on his claims, allowing him an additional period of 
time in which to present evidence and/or argument in support 
of the appeal.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  The veteran responded to the letter. 

With respect to the claim for an earlier effective date, the 
veteran has been apprised of the law and regulations 
concerning the assignment of effective dates and he has 
submitted evidence and argument on the matter.  Thus, the 
requirements of the VCAA have been fulfilled.  

With respect to the claim of CUE, the VCAA is not applicable.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  However, the 
requirement to give the veteran due process certainly applies 
to this claim.  The Board finds that a rating decision and a 
statement of the case have been issued, that the veteran has 
been adequately apprised of the law regarding claims of CUE, 
and that he has been afforded an opportunity to respond.  

III.  Legal Analysis

A.  Increased Rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The veteran has argued for consideration of separate rating 
for nerve injury, for muscle injury, and for arthritis.  
Accordingly, the Board will consider those arguments.  A 
rating for nerve injury will be considered first.  

With the exceptions noted, disability from neuropathy may be 
rated from 10 percent to 100 percent in proportion to the 
motor, sensory, or mental function.  Consider especially 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, and etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with mild moderate, severe, or complete paralysis 
of peripheral nerves.  38 C.F.R. § 4.124a (2002).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a 
(2002).  

Under Diagnostic Code 8512, a 70 percent evaluation is 
warranted for complete paralysis of the lower radicular group 
with all intrinsic muscles of hand and some or all of flexors 
or wrist and fingers paralyzed (substantial loss of use of 
hand) (dominant side).  A 60 percent rating is warranted for 
the minor side.  A 50 percent rating is warranted for 
incomplete severe paralysis of the dominant side and a 40 
percent rating is warranted for incomplete severe paralysis 
of the minor side.  A 40 percent rating is warranted for 
incomplete paralysis of the dominant side that is moderate in 
degree and a 30 percent rating is warranted for the minor 
side.  A 20 percent rating is warranted for incomplete 
paralysis that is mild (either side).  38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (effective prior to and on July 3, 
1997).  

In this case, the residuals of shell fragment wounds of the 
left (minor) hand and wrist include nerve deficits in the 
sensory radial nerve distribution manifested by numbness and 
paresthesias in the palm, thumb, index, and long fingers, and 
complaint of severe pain on use.  Weakness of finger and grip 
strength is also shown.  

The Board notes that a 30 percent rating is warranted for 
incomplete paralysis of the minor side that is moderate in 
degree; however, if the disability is more than moderate a 
higher rating should be considered.  During a December 1999 
VA compensation and pension examination, an examiner 
specifically found more than a moderate amount of injury in 
the left upper extremity.  The Board also notes that the 
veteran has testified as to severe pain and weakness in the 
left hand that significantly impairs his ability to earn a 
living.   

On the other hand, other examiners in this case have not 
found as much impairment.  Of note is an April 2002 
compensation and pension examination report that finds only 
mild disability.  Resolving any reasonable doubt in favor of 
the veteran, the Board finds that the symptoms more nearly 
approximate the criteria for a 40 percent rating under 
Diagnostic Code 8512 for severe incomplete paralysis of the 
minor side.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Reviewing the rating schedule to determine whether there is a 
rating available under Diagnostic Code 5307 that might offer 
a rating higher than 40 percent for muscle damage, the Board 
notes that the highest rating available for the affected 
muscle group of the non-dominant hand is a 30 percent rating.  
Thus, a 40 percent rating under Diagnostic Code 8512 is 
clearly more advantageous to the veteran.  Assigning 
simultaneous ratings under Diagnostic Codes 8512 and 5307 
would violate 38 C.F.R. § 4.14, because both diagnostic codes 
8512 and 5307 consider muscle weakness.  

Likewise, in reviewing the rating schedule to determine 
whether a rating higher than 40 percent is warranted for 
arthritis, the Board arrives at the same conclusion.  The use 
of Diagnostic Code 5003 would not result in a rating higher 
than 40 percent, even considering those factor discussed in 
DeLuca, supra.  Moreover, a separate rating for arthritis is 
not for application because painful motion of the wrist, 
thumb, and fingers has been considered under Diagnostic Code 
8512.  See 38 C.F.R. § 4.59; VAOPGCPREC 23- 97, VAOPGCPREC 9-
98.

After consideration of all the evidence of record, including 
the testimony in this matter, the Board finds that the 
evidence favors a 40 percent rating for residuals of a shell 
fragment wound of the left (minor) wrist and forearm.  A 40 
percent rating is therefore granted.  

The Board notes that a 10 percent rating has been assigned 
for service-connected scars and that the veteran is satisfied 
with that rating.  Thus, it will not be considered.  

Finally, the Board has considered whether the residuals of 
left wrist and forearm shell fragment wounds warrant a higher 
rating on an extra-schedular basis.  If the matter is not 
referred, the Board must provide adequate reasons and bases 
for its decision to not so refer it.  Colayong v. West 
12 Vet. App.  524, 536 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that the veteran has 
testified that he is working but cannot apply for the higher 
paying position because of left hand weakness.  The Board 
points out that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residuals.  38 C.F.R. § 4.1. The effects of the 
veteran's residuals of injury to Muscle Group VII is 
reflected in the currently assigned 40 percent rating.  
Moreover, there is no evidence in the record, nor is it 
specifically contended otherwise, that the schedular criteria 
are inadequate to evaluate the veteran's disability.  As 
such, the Board finds no basis to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. 
App. at 227.  The Board will now proceed with consideration 
of the CUE issue.

B.  CUE

Where a claim is denied by the RO and the claimant then fails 
to file a timely appeal as prescribed by 38 U.S.C. § 
7105(b)(1), the RO decision becomes final.  38 U.S.C. 
§ 7105(c) (West 2002).  In the absence of new and material 
evidence, decisions which are "final and binding . . . will 
be accepted as correct in the absence of clear and 
unmistakable error."  38 C.F.R. § 3.105(a) (2002); accord 
Person v. Brown, 5 Vet. App. 449 (1993).

To establish a valid CUE claim, a claimant must show that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).  The appellant cannot merely disagree with the way 
the facts were weighed or evaluated.  Id., see also Daniels 
v. Gober, 10 Vet. App. 474 (1997).  "CUE is a very specific 
kind of error, of fact or law, that when called to the 
attention of the reviewers compels the conclusion, to which 
the reasonable minds could not differ, that the result would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

In this case, the veteran contends that the RO erred in its 
May 1971 rating decision for failing to correctly interpret 
the statement "sensitivity to touch is not synonymous with 
tender and painful on examination" which resulted in not 
assigning a separate 10 percent rating for scars.  The Board 
notes first of all that the May 1971 RO decision became final 
and the award worksheet shows he was provided a Form 21-6782, 
which set forth his appeal rights.  

The May 1971 rating decision reflects that the service-
connected scars were sensitive.  Thus, the correct facts were 
before the RO at the time of the decision.  

The provisions of Diagnostic Code 7804 in effect in May 1971 
offered a compensable rating for superficial scars that are 
tender and painful on objective demonstration.  Also at that 
time, scars, other than those characterized as disfiguring, 
poorly nourished, subject to repeated ulceration, tender, 
painful, or burn scars were to be rated on limitation of 
function of the part affected under Diagnostic Code 7805.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1971).  It appears that the May 1971 RO decision was based 
on the idea that the service-connected scars, while 
sensitive, were not tender and painful.  Thus, the Board does 
not find that the regulatory provisions extant at that time 
were incorrectly applied.  Russell, supra.  

Whether or not the scars were "tender and painful on 
objective demonstration" in May 1971 is debatable.  To 
resolve that question, a fact finder must reweigh the old 
evidence; however, the Court specifically prohibits the 
reweighing of old evidence to determine whether a prior 
decision is based on CUE.  Daniels, supra.  The veteran has 
further argued that the RO misinterpreted a phrase contained 
in a medical report; however, resolving this question would 
also entail reweighing old evidence to determine whether 
another interpretation is possible.  Indeed, after reweighing 
the evidence, the Board agrees that another interpretation is 
possible; however, a valid claim of CUE cannot be based on a 
reweighing of old evidence, and the veteran has not presented 
a valid claim of CUE.  The claim must therefore be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  

C.  Earlier Effective Date 

The veteran seeks review of an RO rating decision that 
assigned an effective date of November 19, 1999, for 
assignment of a separate 10 percent rating for service-
connected scars.  As noted above, in April 1976, the RO 
denied an increased rating for service-connected left hand 
and wrist disability.  The veteran was notified of the 
decision and of his appeal rights, but he did not appeal that 
decision and it became final.  He has not alleged CUE in that 
decision; thus, any subsequent disability rating cannot be 
based solely of the evidence considered in that decision.  

It is noted that on March 27, 1979, the veteran requested an 
increased rating for the left wrist.  He did not respond to a 
request for further information and thus, he is deemed to 
have abandoned that claim.  38 C.F.R. § 3.158.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  Regarding 
claims for increased ratings, however, the regulation 
provides an exception.  

Paragraph (o)(2) states that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2002).

It appears that the RO received a viable claim for an 
increase on November 19, 1999.  Because no factually 
ascertainable increase occurred within the year prior to 
November 19, 1999, the date of the receipt of the claim for 
an increase is the earliest date that can be assigned as the 
effective date for the increase that was ultimately granted.  
Therefore, November 19, 1999, must be assigned as the 
effective date for the veteran's separate 10 percent rating 
for service-connected scars of the left wrist and hand.  The 
Board finds that the preponderance of the evidence is against 
the earlier effective date claim.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  



ORDER

1.  A 40 percent evaluation for residuals of a shell fragment 
wound of the left (minor) wrist and forearm is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.

2.  The appeal for a reversal or amendment of the May 1971 
rating decision on the basis of CUE is denied.

3.  An effective earlier than November 19, 1999, for a 
separate 10 percent rating for service-connected scars is 
denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

